Title: From Benjamin Franklin to Jonathan Williams, Sr., 25 August 1771
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, 25 August, 1771.
I have received yours of July 8th and 12th, with the bills, which  are carried to your credit. I hope your son Jonathan may be with you by this time. Josiah is well, and sticks close to his business.
I have not time to add more, being this minute setting out on a short trip to Ireland, to visit some American friends, or rather friends to America, and take that portion of exercise and fresh air, which is every year necessary to my health. My love to your spouse and children. I am sincerely Your affectionate uncle,
B. Franklin
